Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-30, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, of U.S. Patent No. 10,807,788. Although the claims at issue are not identical, they are not patentably distinct from each other because during a first review of the claims, the parent defines all of the current applications specific claim structure.  The Examiner has not found any patentable differences. 
Claim Rejections - 35 USC § 102
No prior art rejection made. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAWN M BRADEN/Primary Examiner, Art Unit 3736